DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Greenberg on 2/8/21.
The application has been amended as follows: 
Claim 1 line 14 please delete “…the at least one image.”, and add”…the at least one image, 
wherein the at least one image is a sequential series of images;
 before applying the sorting algorithm, applying image preprocessing to the series of images; 
wherein the sorting algorithm is applied to the series of images after pre-processing the series of images, 
wherein applying image preprocessing to the series of images comprises: applying image stabilization to the series of images; 
calibrating a consistent scene, 
wherein applying image stabilization to the series of images comprises: identifying a common marker between image frames; 
tracking relative positions between the image frames to generate frame tracking information; and 

Claim 8 line 19 please delete “…the at least one image.”, and add “…the at least one image, 
wherein the at least one image is a sequential series of images, 
wherein the instructions, when executed by the at least one processing unit, further cause the at least one processing unit to: before applying the sorting algorithm, apply image preprocessing to the series of images; 
wherein the sorting algorithm is applied to the series of images after pre-processing the series of images, 
wherein the image preprocessing comprises: 
applying image stabilization to the series of images; 
calibrating a consistent scene, 
wherein the image stabilization comprises: identifying a common marker between image frames; 
tracking relative positions between the image frames to generate frame tracking information; and 
using the frame tracking information to adjust frame orientation for the series of images to correct for movement, angle and scale to create the consistent scene across the series of images”.
Claim 15 line 16 please delete “…the at least one image.”, and add “…the at least one image, 

wherein the instructions, when executed by the at least one processor of the at least one computer, further cause the at least one computer to: 
before applying the sorting algorithm, apply image preprocessing to the series of images; wherein the sorting algorithm is applied to the series of images after pre-processing the series of images, 
wherein applying image preprocessing to the series of images comprises: applying image stabilization to the series of images; 
calibrating a consistent scene, 
wherein applying image stabilization to the series of images comprises: identifying a common marker between image frames; 
tracking relative positions between the image frames to generate frame tracking information; and 
using the frame tracking information to adjust frame orientation for the series of images to correct for movement, angle and scale to create the consistent scene across the series of images”.

Claim 15 line 1 please delete “…a tangible computer readable medium”, and add “…a non- transitory computer readable medium”.
Please cancel claims 2- 5, 9- 12, and 16-19.
Claim 6 line 1 please delete “The method of claim 4”, and add ”The method of claim 1”.

Claim 20 line 1 please delete “The computer program product of claim 18”, and add ”The computer program product of claim 15”.

Allowable Subject Matter
Claims 1, 6- 8, 13- 15 and 20- 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ” identifying a common marker between image frames; tracking relative positions between the image frames to generate frame tracking information; and using the frame tracking information to adjust frame orientation for the series of images to correct for movement, angle and scale to create a consistent scene across the series of images.”
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
US PAP 2014/ 0347475
US PAP 2016/ 0127641 discloses a media capture device (MCD) that provides a multi-sensor, free flight camera platform with advanced learning technology to replicate the desires and skills of the purchaser/owner is provided.  Advanced algorithms may uniquely enable many functions for autonomous and revolutionary photography.  The device may learn about the user, the environment, and/or how to optimize a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov